Opinion of the Court.
THIS was a traverse under the law regulating writs of forcible entries. The appellee sued from a justice of the peace a warrant against the appellant, for a forcible entry. A jury was summoned, and an inquest found for the appellant. The inquest was traversed by the appellee, and issue being thereto joined, a jury was called in the circuit court. The jury returned a verdict for the appellee, and the court rendered judgment against the appellant for costs. From that judgment an appeal was granted to this court.
We are of opinion the appeal was improvidently granted. If there had been judgment of restitution given, it might have been regular to grant the appeal; for, as possession is evidence of title, the judgment might them be said, prima facie, to relate to a freehold ; and whenever a judgment relates to a freehold, an appeal may be regularly granted. But the court, in this case, rendered no judgment of restitution ; the only judgment given was for costs, and there is no law authorising an appeal from a judgment for costs only.
It is, therefore, considered by the court, that the appeal aforesaid be dismissed.